Citation Nr: 1225940	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-18 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for colon cancer, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1949 to July 1969, including in the Republic of Vietnam.  He died in June 2007.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2011 correspondence from the Board, the Appellant was asked to clarify whether she was represented by a Veterans Service Organization (VSO).  She was advised that, if she did not respond, the Board would presume that she was representing herself.  There is no record of a response from the Appellant to the Board's January 2011 correspondence.  Thus, the Board finds that the Appellant is unrepresented.

It appears that the Appellant currently lives within the jurisdiction of the RO in Nashville, Tennessee.  That facility has jurisdiction over this appeal.

The Board notes that, at the time of the Veteran's death, a claim of service connection for colon cancer was pending at the Atlanta RO.  The Appellant has contended that she is entitled to service connection for colon cancer, for accrued benefits purposes, and specifically disagreed with the denial of her accrued benefits claim in December 2007.  Because the Appellant subsequently perfected a timely appeal on this issue, and because a claim for accrued benefits is considered part of a claim for service connection for the cause of the Veteran's death, the Board will proceed to adjudicate the claim of service connection for colon cancer, for accrued benefits purposes, in this decision.


FINDINGS OF FACT

1.  The competent evidence, to include the Veteran's death certificate, shows that he died in June 2007 of metastatic rectal cancer.

2.  The Veteran's service personnel records show that he had active combat service in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

3.  At the time of the Veteran's death, service connection was in effect only for bilateral hearing loss.

4.  The competent evidence does not show that a service-connected disability caused or contributed to the Veteran's death.

5.  There is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309

2.  The criteria for service connection for colon cancer, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  With respect to the Appellant's accrued benefits claim, the Board finds that a discussion of VA's duty to notify and assist is not necessary because there is no legal basis for the claim where service connection for the cause of death is denied (as is explained below in greater detail).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001), and Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004) and Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (finding that compliance with duty to notify and assist not required if no reasonable possibility exists that any notice or assistance would aid Appellant in substantiating claim).

With respect to the Appellant's service connection claim for the cause of the Veteran's death, the Board notes that, in letters issued in September 2007 and in April 2011, VA notified the Appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence the Appellant could submit in support of her claim.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The Appellant was provided with Hupp-compliant notice in April 2011.

Additional notice of the five elements of a service-connection claim was provided in the April 2011 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in December 2007; thus, this notice was timely.  After the Appellant was provided with Hupp-compliant notice in April 2011, her claim was readjudicated in a March 2012 supplemental statement of the case.  In any event, because the Appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Appellant has not contended otherwise.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records is required.

In determining whether a medical opinion is warranted in a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (or a claim of service connection for the cause of the Veteran's death), VA must determine if such opinion is "necessary to substantiate the claim" or whether, instead, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2009); 38 U.S.C.A. § 5103A(a).  In this case, the Board notes that the evidence, to include a certificate of death, shows that the Veteran died almost 38 years after his service separation of metastatic rectal cancer.  There is no evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal metastatic rectal cancer and any incident of service.  The Veteran's service treatment records show no complaints of or treatment for rectal cancer during active service.  It also is pertinent to note that, at the time of the Veteran's death, service connection was in effect only for bilateral hearing loss.  There is no competent evidence, other than the Appellant's statements, which indicates that the cause of the Veteran's death may be associated with service.  The Appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the Appellant competent to testify as to the etiology of the Veteran's metastatic rectal cancer prior to his death.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that there is "no reasonable possibility" that obtaining an opinion regarding the cause of the Veteran's death or the asserted etiological relationship between metastatic rectal cancer and active service "would aid in substantiating the claim."  See Wood, 520 F.3d at 1348.  In summary, VA has done everything possible to notify and assist the Appellant and no further action is necessary to meet the requirements of the VCAA.  

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's in-service herbicide exposure while on active combat service in Vietnam caused or contributed to his fatal metastatic rectal cancer.  She also contends that she is entitled to accrued benefits based on a claim of service connection for colon cancer which was pending and unadjudicated at the time of the Veteran's death.

Law and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2010); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in May 2008.  The Appellant filed her accrued benefits claim in July 2008; thus, her accrued benefits claim was timely filed.  Id.

The Board notes that, since the time of the Veteran's death, the Appellant has submitted additional evidence, including medical treatise evidence, in support of her accrued benefits claim.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the Appellant since the Veteran's death can be considered in evaluating the Appellant's accrued benefits claim.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Rectal cancer is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Cause of Death Claim

The Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant has contended that the Veteran's in-service herbicide exposure while on active combat service in Vietnam caused or contributed to his death several decades after his service separation.  The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal w/2 Bronze Service Stars, the Vietnam Campaign Medal w/1960 Device, the Combat Infantryman Badge, the Purple Heart Medal, the Bronze Star Medal, and 2 Overseas Service bars.  The Veteran's DD Form 214 also shows that he served in Vietnam for 1 year and his military occupational specialty (MOS) was light weapons infantryman.  Additional service records submitted by the Veteran prior to his death show that he was awarded the Purple Heart Medal in June 1967 "[f]or wounds received in connection with military operations against a hostile force" while on active service in the Republic of Vietnam.  The Veteran's DA Form 20 shows that he participated in Vietnam Counteroffensive Phases II and III and the Tet Counteroffensive.  This form also shows that the Veteran was awarded the Combat Infantryman Badge in May 1967 and was in-country in Vietnam between February 1967 and February 1968 where he served as a platoon sergeant.  The Board finds that this demonstrates that the Veteran had active combat service in Vietnam. See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active combat service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran's in-service herbicide exposure is presumed, the competent evidence does not support an etiological link between his fatal metastatic rectal cancer and the cause of his death.  The Board notes in this regard that rectal cancer is not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that, at the time of the Veteran's death, service connection was in effect only for bilateral hearing loss, evaluated as 10 percent disabling effective January 26, 2004.  The competent evidence shows that, on private outpatient treatment in January 2007, the Veteran's complaints included a 25-pound weight loss "over the last several months" and a "mass" in the right upper abdomen.  He denied any significant past medical history.  He also denied any fever, nausea, vomiting, chest pain, or shortness of breath.  He reported being told recently that his liver enzymes were elevated.  Physical examination showed a soft abdomen with some slight tenderness in the right upper quadrant, a mass in the right upper quadrant "which feels hard and it is several centimeters below the rib line.  My best approximation is that this is about the size of a golf ball and it is difficult to tell if this is associated with the liver or with the intestines."  The assessment was right upper quadrant mass with an increase in liver transaminases and weight loss that was suspicious for malignancy.

The Veteran was hospitalized at a private facility in February 2007 for complaints of weight loss, anemia, and liver metastasis.  An esophagogastroduodenoscopy (EGD) and colonoscopy showed a colonic mass that "was nearly completely obstructing."  The Veteran had surgery while hospitalized and was found to metastatic moderately differentiated adenocarcinoma from the left descending colon.  A surgical pathology report indicated that there was invasive moderately differentiated adenocarcinoma in the colonic mucosa.  A CT of the Veteran's chest showed multiple lesions throughout both lobes of the liver.  The Veteran did well post-operatively and was discharged home.  The discharge diagnoses included T3c, N1, M1 metastatic colon carcinoma.

A private computerized tomography (CT) scan of the Veteran's abdomen taken in March 2007 showed diffuse hepatic metastasis which "overall appears to be more confluent masses in the liver consistent with disease progression."  

On private outpatient treatment later in March 2007, the Veteran complained of lower abdominal pain and fatigue.  A history of metastatic colon carcinoma was noted and recent palliative resection was noted.  The Veteran's wife stated that he was not ready to begin chemotherapy.  The Veteran's appetite had been poor.  He denied any chest pain, shortness of breath, or palpitations.  Physical examination showed no masses or tenderness in the abdomen and a normal liver and spleen.  The impressions included metastatic colon carcinoma.

The Veteran's death certificate indicates that he died on June [redacted], 2007, at age 75.  The immediate cause of death was a metastatic rectal cancer.  The approximate interval between the onset of the Veteran's fatal metastatic rectal cancer and death was 4 months.  No antecedent cause of death or other significant condition was listed on the death certificate.  No autopsy was performed.

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Appellant in this case in support of her claim were not accompanied by the opinion of any medical expert linking the cause of the Veteran's death to active service or to a service-connected disability. Thus, the medical articles submitted by the Appellant are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board acknowledges the Appellant's assertion that the Veteran incurred his fatal metastatic rectal cancer during active service.  The Board also acknowledges the Veteran's honorable active combat service in Vietnam.  The Veteran's available service treatment records show no complaints of or treatment for rectal cancer at any time during his more than 20 years of active service, including while he was in combat in Vietnam.  The Board finds it especially significant that, at the time of the Veteran's death, service connection was in effect only for bilateral hearing loss.  Service connection was not in effect for the fatal metastatic rectal cancer which caused his death in June 2007, almost 38 years after his service separation in July 1969.  The Board also notes that, although the Veteran's terminal medical records were available for review, and although these records show that he was treated for metastatic colon cancer in the months leading up to his death, the Appellant has not identified or submitted any competent evidence, to include a medical nexus, which relates the cause of the Veteran's death to active service or any incident of service.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

Lay Evidence

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In contrast, when the Appellant reported after the Veteran's death what she had observed of the Veteran's symptoms prior to his death, she was seeking compensation.  The Board is aware of an Appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

As part of the current VA disability compensation claim, in recent statements, the Appellant essentially has contended that the Veteran's symptoms of metastatic rectal cancer were incurred in service and continued until they caused his death several decades later.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of metastatic rectal cancer between service separation and his death.  Further, the Board concludes that the Appellant's assertion of continued symptomatology between the Veteran's separation from active service and his death, while competent, is not credible.

The Appellant also has contended that the Veteran was diagnosed as having metastatic rectal cancer following service separation and was treated for this problem prior to his death.  No medical evidence has been identified or submitted to support the Appellant's assertions of an etiological link between the Veteran's fatal metastatic rectal cancer and active service, however.  The Board also emphasizes the multi-year gap between the Veteran's discharge from active service (1969) and the metastatic rectal cancer noted on his death certificate in 2007 (a 38-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Appellant's statements as to continuity of the Veteran's symptomatology for metastatic rectal cancer between active service and his death and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for decades after service and the lack of competent evidence in the claims file supporting her statements.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms due to metastatic rectal cancer between service separation and the Veteran's death.

Accrued Benefits Claim

The Board finally finds that the preponderance of the evidence is against the Appellant's claim of service connection for colon cancer, for accrued benefits purposes.  The Board notes initially that the Veteran filed a claim of service connection for colon cancer in February 2007 which was pending and unadjudicated at the time of his death in June 2007.  The evidence of record at the time of the Veteran's death showed only that he had been diagnosed as having and treated for metastatic colon cancer in the months prior to his death.  It is not clear whether the Veteran's references to colon cancer during his lifetime or the Appellant's references to colon cancer after his death, in fact, referred to the fatal metastatic rectal cancer listed on his death certificate as the cause of death.  The Board notes in this regard that the colon and rectum are defined as separate parts of the large intestine.  Compare DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 378 (defining the colon as that part of the large intestine which extends from the cecum to the rectum and noting that the colon sometimes is used inaccurately as a synonym for the entire large intestine) and DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1544 (defining the rectum as the distal portion of the large intestine).  In any event, the Board already has found that service connection for the cause of the Veteran's death is not warranted.  The Board reiterates that there is no competent evidence, to include medical nexus, which relates the Veteran's fatal metastatic rectal cancer to active service or any incident of such service.  Nor is there any competent evidence demonstrating an etiological link between metastatic colon cancer treated in the months leading to the Veteran's death and his active service.  Thus, the claim of service connection for colon cancer, for accrued benefits purposes, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for colon cancer, for accrued benefits purposes, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


